Citation Nr: 1233018	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-37 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (FO) in
Boston, Massachusetts


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from November 1946 to April 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 RO rating decision that, in pertinent part, denied compensation under the provisions of 38 U.S.C.A § 1151 for additional left eye disability (listed as glaucoma), claimed as due to VA treatment.  

In August 2011, the Veteran testified at a Travel Board hearing at the RO.  In October 2011, the Board remanded this appeal for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have additional left eye disability that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA surgical treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, VA satisfied its duty to notify the Veteran in a January 2010 letter.  VA made all efforts to notify and to assist him as to the evidence obtained, the evidence needed and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a July 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination in relation to this claim.  

In this regard, in an October 2011 remand, the Board instructed the RO to obtain copies of the appellant's reported treatment for left eye problems, which were not in the record, and dated since January 2005, from Dr. Gaddipati.  In compliance with the Board's directions, in an October 2011 letter, the RO specifically requested that the appellant complete an authorization to allow VA to obtain these records.  In a November 2011 statement, the appellant reported that Dr. Gaddipati would not cooperate and that his letter, which he stated was currently in the claims file, described his condition.  Although the appellant returned an authorization form, he did not provide the requested information as to Dr. Gaddipati and, in fact, indicated that VA had all the records.  Although pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011) VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim for benefits so long as he "adequately identifies those records and authorizes the Secretary to obtain them," the appellant has the ultimate responsibility to locate and secure the records, and VA is under no duty to obtain records for which the appellant has not provided an authorization as he cannot remain in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

The Board also notes that the appellant has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying the appellant's contentions in regard to the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA treatment.  The appellant's representative also asked such questions of the appellant during the hearing.  The VLJ did seek to identify any pertinent evidence not currently associated with the claim.  Additionally, the appellant volunteered his treatment history.  Further, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2011).  

In determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2011).  

Under the provisions of 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2011).  

The Veteran contends that his additional left eye disability was caused by VA treatment.  He maintains that the failure to identify the seriousness of his left eye disorder and the need to perform left eye laser surgery caused him to lose additional vision in his left eye.  The Veteran also reports that when laser eye surgery was performed, it was not performed to the extent necessary to save any loss of vision.  The Veteran indicates that his laser surgery of the left eye was not performed for almost six months after her started VA treatment.  

An April 2008 VA treatment entry reflects that the Veteran was seen for a second opinion regarding his eye disease and was diagnosed as having glaucoma of both eyes by a private physician, K. Gaddipati, M.D.  The Veteran indicated that three years earlier, he started seeing red light as pink light with his left eye, but that he wasn't seen by a physician until February 2008.  He stated that he was diagnosed, at that time, with glaucoma in both eyes.  The assessment included primary open angle glaucoma, both eyes, left eye greater than right eye; optic nerve head pallor of the left eye, most probably due to an old optic neuritis; and refractive error/presbyopia, both eyes.  

An August 2008 VA treatment entry states that the Veteran was seen for an intraocular pressure check.  It was noted that the Veteran was being followed by Dr. Gaddipati and that he was taken off of Travatan and Betimol medication because he had complaints of nose congestion and chest pain after using the medication.  The assessment included primary open angle glaucoma, both eyes, left eye greater than right eye; optic nerve pallor in the left eye, probably due to an old optic neuritis; and refractive error.  

An October 2008 eye examination report from Dr. Gaddipati relates an impression of glaucoma with severe visual field loss in both eyes.  It was noted that the intraocular pressure in the Veteran's right eye was 16 mm and that it was 19 mm in his left eye.  Dr. Gaddipati commented that the Veteran needed further intraocular pressure reduction in his left eye and that an Argon laser trabeculoplasty would be scheduled.  

A December 2008 VA treatment entry notes that the Veteran reported that he got worried about his eye pressure a month earlier and started back on Betimol.  The Veteran stated that he believed his vision was better than in August 2008, but that he was aware of a peripheral visual field defect in his left eye.  He indicated that Dr. Gaddipati told him that he would need gas-liquid chromatography surgery on his left eye.  The Veteran reported that he had no further appointments with Dr. Gaddipati and that he would like to be followed at the VA for his gas-liquid chromatography surgery.  The assessment included primary open angle glaucoma, left eye greater than right eye; optic nerve pallor in the left eye, probably due to an old optic neuritis; and refractive error.  

A January 2009 VA treatment entry indicates that the Veteran was seen for an intraocular pressure/Humphrey visual field check and to reconsider his treatment regimen and consider surgical intervention.  The assessment included primary open angle glaucoma, left eye greater than right eye; longstanding complaints of momentary flashes in peripheral vision, likely ocular migraine; and history of refractive error of the right eye and left eye.  The examiner commented that after reviewing records and the Veteran's history, it was likely that in addition to open angle glaucoma, he likely had an overlying history of anterior ischemic optic neuropathy of the left eye.  The examiner reported that the Veteran was to return for an intraocular pressure check and that a glaucoma ophthalmology referral should be considered for possible laser/surgical intervention.  

A February 2009 VA treatment entry states that the Veteran reported that he was there to get laser surgery.  The assessment included advanced asymmetric glaucoma, left eye greater than right eye.  It was noted that the Veteran needed laser trabeculoplasty in his left eye.  It was reported that Argon laser trabeculoplasty versus selective laser trabeculoplasty were discussed with the Veteran.  Cataracts in both eyes and probable ocular migraines by history were also diagnosed at that time.  

Another February 2009 entry reflects that the Veteran was seen the previous week for possible laser trabeculoplasty.  It was noted that scanning laser tomography had been planned in three weeks when the new laser arrived.  The Veteran stated that he felt his left eye vision was closing in, especially in the previous several months.  The examiner reported that the Veteran also called the previous day with complaints of sharp pain to his left eye times five episodes, with each episode lasting for approximately one second.  The Veteran reported that he felt his vision was "shadowy."  He indicated that he was disappointed in the VA system and that had he known that the laser was not available, he would have just had it done a year ago at another physician's office.  The Veteran asserted to the examiner that they were underfunded, overworked, and rushed.  

A March 2009 VA operative report notes that the Veteran underwent selective laser trabeculoplasty of the left eye.  The postoperative diagnosis was primary open angle glaucoma.  

A subsequent March 2009 VA treatment reflects an assessment that included advanced primary open angle glaucoma, left eye greater than right eye; refractive error, both eyes, with excellent current progressive transitional lenses; and ocular migraines by history.  

A May 2009 statement from P. M. Gendelman, M.D., notes that the Veteran was seen in May 2009 and that he brought records from Dr. Gaddipati.  Dr. Gendelman discussed some of those treatment reports.  Dr. Gendelman noted that given the Veteran's history of problems with chest pain that might have been related to Alphagan and Betimol, he would not have recommended Combigan, which the Veteran reported was prescribed for him by a VA physician.  Dr. Gendelman reported that the frequency doubler test showed a bare island of visual field remaining in the Veteran's left eye.  It was noted that the Veteran's right eye was doing well.  Dr. Gendelman remarked that in order to preserve the optic nerve from further damage, he needed a very low intraocular pressure of a 6, 7, or 8, and that the only way to achieve that goal would be with filtration surgery.  Dr. Gendelman commented that he recommended that the Veteran undergo glaucoma filtration surgery with a private physician.  

A June 2009 statement from C. Mattox, M.D., indicates that that she agreed with Dr. Gendelman's assessment that the Veteran had primary open-angle glaucoma affecting the left eye much more than the right eye.  Dr. Mattox reported that limited treatment with selected laser trabeculoplasty was ineffective, and that the Veteran's current treatment of Tavatan and Betimol in both eyes was not controlling his intraocular pressure.  Dr. Mattox stated that given the Veteran's advanced disease and poor control with maximum tolerated medical therapy, he should undergo a glaucoma filtration surgery with a trabeculectomy with Mitomycin in the left eye to prevent further damage.  

A November 2011 statement from Dr. Mattox notes that she had reviewed information provided by Dr. Gendelman in his May 2009 letter regarding the Veteran's previous ophthalmologic care.  Dr. Mattox reported that she did not have the original records from the Veteran's treating physicians.  Dr. Mattox commented that in her opinion, given the severity of the Veteran's glaucoma damage that was found in 2008, it was imperative that the treating physicians treat the left eye aggressively to lower the intraocular pressure into the low teens as a way to prevent further visual field loss.  Dr. Mattox stated that although the intraocular pressure was lowered medically as measured in March 2008, and additional medications were added, the Veteran's left eye did not respond enough to prevent ongoing visual field loss progression, and additional treatment would have been advisable.  Dr. Mattox maintained that when side effects developed to the medications, it would have been advisable to move on to laser or incisional surgery to control the glaucoma more effectively.  Dr. Mattox indicated that the May 2008 visual field that she had in her records from the previous physician showed extensive field damage.  Dr. Mattox stated that by June 2009, the Veteran's visual field had worsened with deepening of the superior arcuate scotoma.  

A November 2011 VA eye conditions examination report indicates that the Veteran's claims file was reviewed.  The examiner reported that in February 2008, the Veteran was diagnosed with glaucoma, which was greater in the left eye than the right eye.  The examiner indicated that the Veteran stated that he awakened four years ago and noticed that his left eye was not seeing the same as his right eye.  It was noted that the Veteran maintained that on the next day, he compared his right eye to his left eye and found that the red numbers on his clock appeared less red with his left eye.  The examiner stated that in the Veteran's records, it was noted in April 2008 that he reported that the episode occurred three years prior to that time.  The examiner indicated that in either case, the Veteran was seen by Dr. Gaddipati in February 2008 and was diagnosed with glaucoma at that time.  It was noted that the Veteran was started on topical medications, that he was not satisfied with the medical care he received, and that he transferred his care to a VA facility.  

The examiner reported that the VA facility tried different medications and that about six months later, the Veteran was referred for laser treatment.  The examiner indicated that the Veteran stated that he was told that he would have twenty laser burns in each quadrant, but that he only got eight laser burns.  It was noted that the Veteran then decided to seek another medical opinion and that he saw Dr. Gendelman who referred him to Dr. Mattox.  The examiner reported that the Veteran had surgery to lower his eye pressure.  The examiner indicated that when the Veteran was originally seen at the VA facility in April 2008, he was already on medications.  The examiner stated that the VA facility noted that the Veteran had optic disc pallor in the left eye, and that over the course of six months, various medications were added with variable improvement in intraocular pressure.  It was noted that some of the medications were not well tolerated.  The examiner reported that the Veteran was referred to ophthalmology and scanning laser tomography or Argon laser trabeculoplasty was performed in the left eye.  The examiner indicated that intraocular pressure was initially lower, but not to the target that was set at that time.  The examiner related that a follow-up was recommended and that a second round of laser surgery was to be planned, but that the Veteran did not follow up.  It was noted that the Veteran underwent cataract surgery two months earlier in both eyes.  The examiner reported that the Veteran stated that he was told that his prescription would get him buy, but that it was quite right yet.  

The diagnoses were glaucoma since February 2008; pseudophakia since two months earlier; and optic atrophy since April 2008.  The examiner commented that the VA did not fail to diagnose or treat a pre-existing left eye condition.  The examiner reported that the Veteran was first seen by the VA in April 2008 and that he entered the VA with a diagnosis of glaucoma in the left eye.  The examiner remarked that the Veteran was managed appropriately.  The examiner stated that the history taken by a VA physician found that the Veteran reported visual changes in his left eye three years ago (2005), but that he did not seek eye care until February 2008 when he was seen by Dr. Gaddipati.  It was noted that the Veteran reported that he was diagnosed with glaucoma and that treatment was initiated with Travatan and Alphagan in the left eye.  The examiner indicated that the Veteran's intraocular pressures were 18 in the right eye and 24 in the left eye.  The examiner reported that the VA physician preformed the appropriate management which was to obtain past medical records and schedule a follow-up.  The examiner maintained that over the course of the next nine months, the Veteran had several follow-ups at the VA and that a topical beta-blocker was used to try to lower the intraocular pressure in his left eye.  It was noted that Timolol was discontinued because the Veteran developed difficulty breathing and he was referred to the ophthalmology department, which recommended laser trabeculoplasty.  The examiner reported that one session was performed in March 2009, a follow-up was done, and a second session of laser surgery was recommended.  The examiner stated that the Veteran had not returned to the VA since that time.  

The examiner indicated that the visual field loss that the Veteran had in the left eye was likely due to a combination of glaucoma and a probable optic neuritis or ischemic optic neuropathy that occurred in 2005, for which the Veteran did not seek care.  It was noted that there were no copies of visuals fields to review.  The examiner reported that a summary of notes from Dr. Gaddipati shows that the Veteran first presented in February 2008 with intraocular pressure in the right eye of 30 and intraocular pressure of 36 in the left eye.  It was noted that the cup-to-disk ratio was 0.3 in the right eye and 0.5 in the left eye, with pallor in the left eye.  The examiner indicated that the Veteran was treated with Tavatan and Alphagan in both eyes, but that the Alphagan was discontinued because he developed an allergy.  It was noted that a visual field was performed by Dr. Gaddipati in May 2008.  The examiner remarked that there were no records from the doctors that the Veteran saw outside the VA after March 2009 and that there was a May 2009 letter from Dr. Gendelman, which was addressed to the Veteran.  The examiner indicated that Dr. Gendelman's letter reported that the Veteran was seen in May 2009 and that his intraocular pressure was 13 in the right eye and 21 in the left eye.  The examiner stated that Dr. Gendelman's letter did not describe the appearance of the Veteran's optic nerves.  The examiner reported that Dr. Gendelman recommended glaucoma filtration surgery to bring the intraocular pressure to the single digits.  

The examiner indicated that it was likely that the Veteran's intraocular pressures did need to be lower, but it was certainly reasonable and within the standards of practice to attempt to lower the intraocular pressures with topical agents followed by referral for laser trabeculoplasty or trabeculectomy (filtration surgery).  The examiner stated that a laser was performed and appropriate follow-up was recommended.  The examiner maintained that the Veteran chose to not return for follow-up care, and possibly further treatment, which included more laser or trabeculoplasty.  

The examiner commented that the Veteran's VA treatment did not cause any additional disability to his left eye.  The examiner stated that the VA had taken appropriate measures and made the appropriate recommendations.  The examiner reported that there were no treatments that could guarantee successful treatment and that there was no indication that the Veteran experienced any complications from the laser trabeculoplasty.  The examiner also indicated that there was no relationship between the Veteran's claimed left eye disability and his VA treatment.  

The examiner maintained that there was no residual disability manifested as a result of VA treatment, surgeries, etc.  It was noted that the Veteran's visual field loss predated the VA intervention.  The examiner remarked although he did not have any of the visual field printouts from the VA or from the private sector, the descriptions of the field loss were consistent throughout.  The examiner indicated that it was his opinion that the Veteran experienced an episode of ischemic optic neuropathy three years prior to seeking any eye care, which explained his optic nerve pallor in the left eye and reduced color vision in his left eye.  The examiner stated that optic nerve pallor was not characteristic of glaucoma.  The examiner indicated that optic nerve cupping was characteristic of glaucoma.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board also notes that a May 2009 statement from Dr. Gendelman, M.D., indicates that the Veteran was seen in May 2009 and that he brought records from Dr. Gaddipati.  Dr. Gendelman discussed some of those treatment reports.  Dr. Gendelman noted that given the Veteran's history of problems with chest pain that might have been related to Alphagan and Betimol, he would not have recommended Combigan, which the Veteran reported was prescribed for him by a VA physician.  The Board observes that the there is no indication that Dr. Gendelman reviewed the Veteran's claims file in providing his opinion that he would not have recommended Combigan which was prescribed by a VA physician.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board notes that Dr. Gendelman did not address, in any way, whether any VA treatment caused or aggravated any additional left eye disability.  Therefore, the Board finds that his opinion has little probative value in this matter.  

Additionally, the Board observes that a November 2011 statement from Dr. Mattox notes that she had reviewed information provided by Dr. Gendelman in his May 2009 letter regarding the Veteran's previous ophthalmologic care.  The Board notes that Dr. Mattox specifically reported that she did not have the original records from the Veteran's treating physicians.  Dr. Mattox commented that in her opinion, given the severity of the Veteran's glaucoma damage that was found in 2008, it was imperative that the treating physicians treat the left eye aggressively to lower the intraocular pressure into the low teens as a way to prevent further visual field loss.  Dr. Mattox stated that although the intraocular pressure was lowered medically as measured in March 2008, and additional medications were added, the Veteran's left eye did not respond enough to prevent ongoing visual field loss progression, and additional treatment would have been advisable.  Dr. Mattox maintained that when side effects developed to the medications, it would have been advisable to move on to laser or incisional surgery to control the glaucoma more effectively.  Dr. Mattox further indicated that the May 2008 visual field that she had in her records from a previous physician showed extensive field damage and that by June 2009, the Veteran's visual field had worsened with deepening of the superior arcuate scotoma.  

The Board observes that there is no indication that Dr. Mattox reviewed the Veteran's claims file in providing her opinions as to the treatment the Veteran received for his left eye in 2008.  In fact, she specifically stated that she did not have the original records from the Veteran's treating physicians.  See Nieves-Rodriguez.  Additionally, the Board notes that Dr. Mattox did not specifically address the treatment the Veteran received from the VA, or whether any VA treatment resulted in any additional left eye disability.  Given these circumstances, Dr. Mattox's opinions are of less probative value in this matter.  

Conversely, the Board observes that the examiner, pursuant to the November 2011 VA eye conditions examination, reviewed the Veteran's claims folder and provided rationales for his conclusions.  The examiner specifically indicated that the VA did not fail to diagnose or treat a pre-existing left eye condition and that the Veteran was managed appropriately.  The examiner also reported that it was likely that the Veteran's intraocular pressures did need to be lower, but that it was certainly reasonable and within the standards of practice to attempt to lower the intraocular pressures with topical agents followed by referral for laser trabeculoplasty or trabeculectomy (filtration surgery).  The examiner stated that a laser was performed and appropriate follow-up was recommended, but that the Veteran chose to not return for follow-up care.  The examiner further commented that the Veteran's VA treatment did not cause any additional disability to his left eye and that the VA had taken appropriate measures and made the appropriate recommendations.  The examiner reported that there were no treatments that could guarantee successful treatment and that there was no indication that the Veteran experienced any complications from the laser trabeculoplasty.  The examiner also indicated that there was no relationship between the Veteran's claimed left eye disability and his VA treatment.  The examiner maintained that no residual disability manifested as a result of VA treatment, surgeries, etc.  The Board observes that the VA physician reviewed the Veteran's claims file, specifically addressed his VA treatment in detail, and provided detailed rationales for his opinions.  Consequently, the Board finds that the VA examiner's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that there is no probative medical evidence of record indicating that the Veteran suffered any additional left eye disability as a result of VA treatment.  The Board also notes that there is no evidence that VA failed to timely diagnose or properly treat the Veteran's left eye disability.  The Board further observes that there is also no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The Board finds that the preponderance of the evidence does not show that the Veteran has additional disability of the left eye for which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, or that the proximate cause of any additional disability was an event that was not reasonably foreseeable.  Thus, the legal requirements are not met for compensation under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA treatment.  

The Board notes that the Veteran maintains in his statements and testimony that VA treatment caused additional disability to his left eye.  Although he is competent to report that he had left eye problems or that he felt his left eye problems worsened, he is not competent to diagnose additional left eye disability as related to VA treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a probative medical opinion from a medical professional has not related any additional left eye disability to his VA treatment.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA treatment, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


